Ray, J.
This was a suit by appellee, charging, that appellant wrongfully took possession of divers notes belonging to the appellee and collected the money due on the same and applied it to his own use.
Answer in denial, and that the appellant took the notes as administrator of the estate of Eobert Eice, deceased, who had been the husband of the appellee, and that the notes belonged to said estate. Eeply in denial. Finding and judgment for appellee.
It was assigned as a cause for a new trial, that the evidence did not support the finding.
The proof was, that the decedent declared that the money he loaned to the parties giving the notes, and which was the consideration for the same, belonged to the appellee; that he kept the notes taken for this money distinct^from those received on the loan of other funds; and although he took the notes payable to his own order, yet this statement, made at the time, indicates that he did not intend to make any claim to the ownship of the money, but simply acted as agent for the appellee. The proof also shows the money did in fact belong to the appellee, having been received from her father’s estate, and that appellant had notice of her claim.
The judgment is affirmed, with costs.